Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 1 of Claim 8, delete “withdrawn” and insert --currently amended--;
in line 5 of Claim 8, delete “and”;
between line 10 and line 11 of Claim 8, insert --wherein the waterproof, light transmissible enclosure is disposed within at least one array node; and-- 
in line 1 of Claim 13, delete “withdrawn” and insert --original--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations of claims indicated to contain allowable subject matter as set forth in paragraph 12 on p. 8 of Office Action mailed 6/27/2022. While Maiden (6579495) discloses an antifouling system as discussed in paragraph 7 on p. 5 of Office Action mailed 6/27/2022, Maiden (‘495) does not specifically teach that the waterproof, light transmissible enclosure is disposed within at least one array node. In addition, none of the prior art of record such as Maiden (‘495), Sticklus (WO2016095901 in view of 20170334114), and Höhn (7276736) specifically teach a positioner that includes an anchor and a float in an antifouling system. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waterproof, light transmissible enclosure within at least one array node, or a positioner configured to position the antifouling system underwater, wherein the positioner includes an anchor and a float, in an antifouling system comprised of components as set forth in the claims. See also examiner’s statement of reasons for allowance in paragraph 14 on pp. 8-9 of Office Action mailed 6/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799